DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: the electric push rod pushes the feed box to move horizontally to drive the feed box into the wooden testing box or out of the wooden testing box through the horizontal trough; two color photographic papers are fixed on the inner wall, directly above the horizontal trough of the wooden testing box, the pressure sensors are disposed between the two color photographic papers and the inner wall of the wooden testing box, and the two color photographic papers are pure-color photographic papers of different colors; and a second black PVC backdrop for blocking is disposed outside the inner wall on which the two color photographic papers are fixed of the wooden testing box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grajcar (2015/0115845) and Shan et al. (CN 110191531 A) disclose a feeding wooden box comprises a sensor and an adjustable light-emitting diode sources disposed directly above the opening of the wooden box for adjusting light intensity and color that may simulate natural transitions of the sun for promoting healthy growth and development of a poultry, but does not disclose the allowable subject matter described above.
Nifty Bencil LTD (WO 2021/198681 A1) discloses a feeding wooden box comprises a pressure sensor, a feeding board, and camera for taking and observing birds, but does not disclose the allowable subject matter described above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        7/20/22